Citation Nr: 0005460	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-03 494A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision of the Board of Veterans' 
Appeals denying entitlement to compensation pursuant to 
38 U.S.C. § 1151 for a myocardial infarction should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in February 
1998.


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied entitlement 
to compensation pursuant to 38 U.S.C. § 1151 for a myocardial 
infarction.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the February 1998 Board 
decision do not clearly and specifically set forth the 
error(s) of fact or law in the 1998 decision and why the 
result in the decision would have been manifestly different 
but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
February 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

In pleadings prepared by the moving party in March and 
October 1999, it was asserted that the 1998 Board committed 
clear and unmistakable error in applying the decision of the 
Court of Appeals for Veterans Claims (Court), in Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The moving party argued that 
the court promulgated a test for well grounded claims that is 
"too high of a standard to meet and the latest construction 
of this standard by the Court goes contrary to the liberal 
benefits scheme established by the Secretary of Veterans 
Affairs."  

In the February 1998 decision, the Board found no evidence of 
additional disability resulting from VA treatment or any 
failure to treat or properly diagnose.

The medical evidence of record does not 
show that the veteran had any additional 
disability which was the result of VA 
medical or surgical treatment or 
hospitalization, or any failure to 
diagnose cardiovascular disease.  
Evidence showing such additional 
disability would be required in order to 
present a well grounded claim of 
entitlement to compensation pursuant to 
§ 1151.  [citations omitted].

See Board decision, pg. 9-10 (February 27, 1998).

The Board concludes that the moving party has failed to set 
forth specific reasons as to why the Board's decision of 
February 1998 is not clearly and unmistakably erroneous to 
the extent that, had the alleged errors not been committed, 
the outcome in the case would have been manifestly different.  
As detailed above, the Board denied the claim for entitlement 
to compensation, pursuant to 38 U.S.C. § 1151, for a 
myocardial infarction because the moving party had submitted 
no competent medical evidence of additional disability.  The 
caselaw of the Court and the regulations cited above are 
clear on the point that allegations of clear and unmistakable 
error must be supported by specific allegations of error in 
fact or law in the Board decision, and if it is not 
absolutely clear that a different result would have ensued 
but for the error, the error complained of cannot be clear 
and unmistakable.  The Board in the February 1998 decision 
correctly applied the law in effect at that time, including 
the Courts' decision in Caluza, supra, and the requirement of 
submitting a well grounded claim.  There is no evidence that 
the statutory or regulatory provisions extant at the time of 
the February 1998 decision were ignored or incorrectly 
applied.  38 C.F.R. § 20.1403(b).  Moreover, it appears that 
the moving party's claim is not with how the law was applied, 
but with the law itself.  While the moving party disagrees 
with the Board's conclusion in 1998 that there was no 
additional disability due to VA treatment, he has not pointed 
to any error of fact or law made by the Board in reaching 
that conclusion.  Without any specific allegation of error in 
fact or law in the Board decision, the motion is insufficient 
to support revision of the Board's February 1998 decision on 
the basis of clear and unmistakable error and the motion must 
be denied.



ORDER

The motion alleging clear and unmistakable error in the 
Board's February 1998 decision is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


